DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsui et al. (Japanese Patent Publication No. 2005-191097).
Regarding claim 1, in Figures 5 - 7, Tsutsui discloses a wiring substrate comprising: an insulating substrate (31) being shaped in a quadrangle in a plan view (Figure 5, paragraph [0028]), including a mounting portion (top surface of substrate 31 where component 61 is mounted) where an electronic component (61) is mounted on a side of a principal surface (top surface of substrate 31) of the insulating substrate, and having a recess (31a, 31b) on a side surface thereof; an inner surface electrode (32, 33) which is located on an inner surface of the recess; a via conductor (31e, 31f) which is located on a corner side of the insulating substrate in a perspective plan view and has both ends located in a thickness direction of the insulating substrate; and a wiring conductor (32a, 33a), on the side of the principal surface of the insulating substrate, connecting the mounting portion, the inner surface electrode, and the via conductor with each other (Figures 5 – 7), wherein, in a perspective plan view, the wiring conductor has a wiring conductor absent region which surrounds a region located between the mounting portion and the via conductor (Figure 6). 
Regarding claim 2, Tsutsui discloses wherein in a perspective plan view, the wiring conductor is located in a region, on the corner side of the insulating substrate, where the via conductor is located (Figures 5 – 7).
Regarding claim 3, Tsutsui discloses wherein in a perspective plan view, the inner surface electrode has a first part along one edge of the insulating substrate, and the first part and an imaginary extension region formed by extending the wiring conductor absent region to a side of the one edge do not overlap (Figures 5 – 7).
Regarding claim 4, Tsutsui discloses wherein in a perspective plan view, the via conductor is located on each of sides where edges forming corners of the insulating substrate are provided (Figures 5 – 7).
Regarding claim 5, Tsutsui discloses wherein on an opposite side with respect to the mounting portion from the recess, the inner surface electrode, the via conductor, the wiring conductor, and the wiring conductor absent region, are located another recess, another inner surface electrode, another via conductor, another wiring conductor, and another wiring conductor absent region (Figures 5 – 7).
Regarding claim 6, Tsutsui discloses an electronic device comprising: a wiring substrate according to claim 1; and an electronic component mounted on the wiring substrate (Figures 5 – 7).
Regarding claim 7, Tsutsui discloses an electronic module comprising: a module substrate having a connection pad; and an electronic device according to claim 6 connected to the connection pad via a solder (Figures 5 – 7).
Regarding claim 8, Tsutsui discloses wherein in a perspective plan view, the inner surface electrode has a first part along one edge of the insulating substrate, and the first part and an imaginary extension region formed by extending the wiring conductor absent region to a side of the one edge do not overlap (Figures 5 – 7).
Regarding claim 9, Tsutsui discloses wherein in a perspective plan view, the via conductor is located on each of sides where edges forming corners of the insulating substrate are provided (Figures 5 – 7). 
Regarding claim 10, Tsutsui discloses wherein in a perspective plan view, the via conductor is located on each of sides where edges forming corners of the insulating substrate are provided (Figures 5 – 7).
Regarding claim 11, Tsutsui discloses wherein on an opposite side with respect to the mounting portion from the recess, the inner surface electrode, the via conductor, the wiring conductor, and the wiring conductor absent region, are located another recess, another inner surface electrode, another via conductor, another wiring conductor, and another wiring conductor absent region (Figures 5 – 7).
Regarding claim 12, Tsutsui discloses wherein on an opposite side with respect to the mounting portion from the recess, the inner surface electrode, the via conductor, the wiring conductor, and the wiring conductor absent region, are located another recess, another inner surface electrode, another via conductor, another wiring conductor, and another wiring conductor absent region (Figures 5 – 7). 
Regarding claim 13, Tsutsui discloses wherein on an opposite side with respect to the mounting portion from the recess, the inner surface electrode, the via conductor, the wiring conductor, and the wiring conductor absent region, are located another recess, another inner surface electrode, another via conductor, another wiring conductor, and another wiring conductor absent region (Figures 5 – 7).
Regarding claim 14, Tsutsui discloses an electronic device comprising: a wiring substrate according to claim 2; and an electronic component mounted on the wiring substrate (Figures 5 – 7).
Regarding claim 15, Tsutsui discloses an electronic device comprising: a wiring substrate according to claim 3; and an electronic component mounted on the wiring substrate (Figures 5 – 7).
Regarding claim 16, Tsutsui discloses an electronic device comprising: a wiring substrate according to claim 4; and an electronic component mounted on the wiring substrate (Figures 5 – 7).
Regarding claim 17, Tsutsui discloses an electronic device comprising: a wiring substrate according to claim 5; and an electronic component mounted on the wiring substrate (Figures 5 – 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847